PUTNAM, Circuit Judge.
At the May term, 1893, the following agreement was filed in the case to which this petition relates:
“In this case it is agreed that entry shall be made: ‘.Judgment for the plaintiff Cor seventeen hundred and fifty .dollars, without costs, and judgment satisfied.’ William H. Brooks, Attorney for Plaintiff.
“Strout & Coolidge, Aitorneys for Defendant.”
Judgment was entered at that term pursuant to that agreement.
While the court might not enforce such an agreement before judgment is entered, if unauthorized as between attorney and client (Holker v. Parker, 7 Crunch, 496), and may, and perhaps should, on equitable principles reopen a judgment at the same term, entered on such an agreement, if so unauthorized (Dalton v. Railway Co., 159 Mass. 221, 34 N. E. 261), yd the court is' not required of its oto motion to look behind the signatures of the attorneys. To hold otherwise would be to reverse the rules governing the relations between the court and bar. Consequently this judgment was regularly entered, and the error, if any, was not ¡hat of the court or its clerk. Therefore, after the term at which the judgment was entered was finally adjourned, the court had no further control over the judgment. The rule is well stated in Hickman v. Ft. Scott, 141 U. S. 415, 12 Sup. Ct. 9.
Petition denied, with costs; petitioner’s exceptions to be filed within 10 days.